Name: Commission Regulation (EEC) No 298/88 of 1 February 1988 on the conclusion of processing contracts in Spain for certain varieties of oranges
 Type: Regulation
 Subject Matter: Europe;  food technology
 Date Published: nan

 No L 30/14 Official Journal of the European Communities 2. 2. 88 COMMISSION REGULATION (EEC) No 298/88 of 1 February 1988 on the conclusion of processing contracts in Spain for certain varieties of oranges conclusion of processing contracts for the varieties of oranges in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oxanges ('), as last amended by Regulation (EEC) No 3391 /87 (2), and in particular Article 3 (2) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1562/85 of 7 June 1985 laying down detailed rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons (3), as last amended by Regulation (EEC) No 1715/86 (4), provides that processing contracts for oranges for industrial use are to be concluded before 20 January ; Whereas by 20 January 1988 Spanish producers and processors had been able to conclude contracts for only 40 % of the quantity of oranges of the 'blanca comun, Cadenera, Castellana, and Macetera' variety and for only 25 % of the quantity of blood oranges specified in Article 119 (4) of the Act of Accession of Spain and Portugal and in Article 2 of Regulation (EEC) No 3391 /87 as the maximum quantities for which aid for processing can be given ; Whereas the Spanish authorities should, as they have requested, be authorized to set a later time limit for the Article 1 Spain is hereby authorized to fix 29 February 1988, for oranges of the varieties 'blanca comun, Cadenera, Castel ­ lana, and Macetera' and 31 March 1988, for blood oranges, as the latest dates for the conclusion of contracts between producers and processors of oranges. Article 2 \ This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 21 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1988 . For the Commission Frans ANDRIESSEN Vice-President t (') OJ No L 324, 27. 12. 1969, p. 1 . 0 OJ No L 323, 13 . 11 . 1987, p. 2. (3) OJ No L 152, 11 . 6 . 1985, p. 5. (4) OJ No L 149, 3 . 6 . 1986, p. 19 .